Exhibit 10.1

LOGO [g36430g37s91.jpg]

Todd Johnson

VIA ELECTRONIC MAIL

Dear Todd:

The following will confirm the terms of your continuing employment with
Accelrys:

Position/Location: You will assume the position of Accelrys’ Executive Vice
President of Sales, Marketing and Services.

Compensation: Your compensation in the above position will include an annual
base salary of $300,000.00, less applicable withholdings, paid during the
Company’s regular payroll periods. In addition, you will be eligible to
participate in our Management Incentive Plan (the “Plan”) designed to allow you
to earn initially up to an additional 100% at plan of your annual base salary in
incentive compensation upon achievement of a combination of corporate
performance objectives and individual achievement targets as determined by the
Board.

Employment: You will continue to be eligible to participate in our comprehensive
employee benefits package, including health, disability and life insurance;
participation in our 401(k) retirement savings plan; and vacation benefits. You
also remain eligible for any other benefits provided to our senior executives
including long term care and enhanced life and long term disability insurance
benefits.

Equity Award: The Human Resources Committee of the Board of Directors
(“Committee”) awarded you a non-qualified option to purchase 125,000 shares of
common stock on April 9, 2010. In addition, on April 19, 2010, the Committee’s
awarded you an additional option to purchase 25,000 shares of common stock. Each
stock option was priced at the closing price of the Company’s stock on the date
of the grant and each option commenced vesting on the grant date. Each option
shall vest as follows:  1/4 of the stock underlying the option shall vest on the
one year anniversary of each grant date and 1/48th of the stock underlying the
option shall vest monthly thereafter so that each option shall be fully vested
four years from the date of the grant of that option. The Committee also awarded
you 60,000 restricted stock units on April 9, 2010. In addition, on April 19,
2010, the Committee awarded you an additional 40,000 restricted stock units. 1/3
of the stock underlying the units will vest upon the first anniversary of each
grant date; another 1/3 will vest on the second anniversary of each grant date
and the final 1/3 will vest on the third anniversary of each grant date. All
equity awards contemplated by this paragraph are issued pursuant to the
Company’s 2004 Stock Incentive Plan.

Employment Agreement: Concurrently herewith the Company is providing you with an
employment agreement setting forth the terms of your employment.

I look forward to your continuing involvement in what we are confident
represents an exciting and professionally rewarding venture.

 

Accelrys, Inc. By:  

/s/ Max Carnecchia

  Max Carnecchia   President and Chief Executive Officer   Accelrys, Inc.